—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered September 7, 2000, convicting him of robbery in the first degree, burglary in the first degree, robbery in the second degree, assault in the second degree, and unlawful imprisonment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Since the defendant failed to demonstrate good cause for the untimely notice of additional alibi witnesses, the trial court providently exercised its discretion in precluding their testimony